DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/447,848 filed 09/16/2021 and Amendment filed 04/25/2022.
Claims 1-20 remain pending in the Application. 
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive (see Remarks below).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-12, 13-15, 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US Patent Application Publication 20190205783).
With respect to claim 1 Nam et al. teaches A controlled quantum logic gate that implements a n-1 qubit controlled Z gate function 5based on n qubits and an ancilla qubit, wherein n is greater than 3 (paragraphs [0052], [0053]), the quantum logic gate comprising: 
a plurality of leading gates that operate on the at least one ancilla qubit to generate an ancilla qubit state in response to an initial state of the ancilla bit and each of the n qubits (employing/operate plurality of GMS gates/leading gates to generate ancillary qubit state based on an initial state (paragraphs [0054], [0058])); 
a measurement that operates on the ancilla qubit state to generate a classical ancilla bit 10state (perform measurement on the qubits including ancillary qubits, wherein classical feedback is outcome/generate a classical ancilla bit state (paragraphs [0036], [0047]), wherein measurement is performed on GMS gates comprising employed ancillary qubits ([0054], [0065])); and 
at least one following gate that includes at least one controlled Z gate equivalent that operates under control of at least one of the n qubits and further under control of the classical ancilla bit state to selectively apply a phase adjustment to at least another one of the n qubits (applying Z rotations on the ancillary qubits of the GMS gates to obtain at least one CCCZ gate/controlled Z gate equivalent, which operates under control of at least one ancillary qubits in the (0) state/classical ancilla bit state (paragraphs [0036], [0047], [0058]) to obtain a phase to be used for performing/applying phase rotation including rotation/correction/optimization/adjustment on a reported/arbitrarily/selectively applying a phase adjustment on the equivalent circuit (paragraphs [0058]-[0063], [0065], [0066]), wherein optimized controlled CCCZ gate is implemented using GMS gates comprising employed ancillary qubits ([0054], [0065], [0066], [0068])).  
With respect to claim 13 Nam et al. teaches A method for implementing a n-I qubit controlled Z gate function based on n qubits and 5an ancilla qubit, wherein n is greater than 3 (paragraphs [0009], [0052], [0053]), the method comprising: 
generating, via a plurality of leading gates that operate on the at least one ancilla qubit, an ancilla qubit state in response to an initial state of the ancilla bit and each of the n qubits (employing/operate plurality of GMS gates/leading gates to generate ancillary qubit state based on an initial state (paragraphs [0054], [0058])); 
generating, via a measurement that operates on the ancilla qubit state, a classical ancilla bit state (perform measurement on the qubits including ancillary qubits, wherein classical feedback is outcome/generate a classical ancilla bit state (paragraphs [0036], [0047]), wherein measurement is performed on GMS gates comprising employed ancillary qubits ([0054], [0065])); and 
10selectively applying, via at least one following gate that includes at least one controlled Z gate equivalent that operates under control of at least one of the n qubits and further under control of the classical ancilla bit state, a phase adjustment to at least another one of the n qubits (applying Z rotations on the ancillary qubits of the GMS gates to obtain at least one CCCZ gate/controlled Z gate equivalent, which operates under control of at least one ancillary qubits in the (0) state/classical ancilla bit state (paragraphs [0036], [0047], [0058]) to obtain a phase to be used for performing/applying phase rotation including rotation/correction/optimization/adjustment on a reported/arbitrarily/selectively applying a phase adjustment on the equivalent circuit (paragraphs [0058]-[0063], [0065], [0066]), wherein optimized controlled CCCZ gate is implemented using GMS gates comprising employed ancillary qubits ([0054], [0065], [0066], [0068])).
With respect to claims 2-3, 5-12, 14-15, 17-20 Nam et al. teaches: 
Claims 152, 14: wherein the plurality of leading gates and the at least one following gates minimize an average number of CNOT operations (paragraphs [0037], [0049]).  
Claims 3, 15: wherein the plurality of leading gates include: 20at least one Hadamard gate (paragraphs [0043], [0047], [0053]); and a first Margolus gate that operates on the at least one ancilla qubit, wherein the first Margolus gate is controlled by a first subset of the n qubits.  
Claims 305, 17: wherein the plurality of leading gates further include: BEIT00825an Adalus gate that operates on the at least one ancilla qubit, wherein the Adalus gate is controlled by a second subset of the n qubits that is disjoint from the first subset (paragraphs [0037]-[0040]).  
Claims 6, 18: wherein the plurality of leading gates 5include: at least one Hadamard gate; and a first Adalus gate that operates on the at least one ancilla qubit, wherein the first Adalus gate is controlled by a first subset of the n qubits (paragraphs [0066], [0067]).  
Claims 107, 19: wherein the plurality of leading gates further include: a second Adalus gate that operates on the at least one ancilla qubit, wherein the second Adalus gate is controlled by a second subset of the n qubits that is disjoint from the first subset (paragraphs [0066], [0067], [0083).  
Claims 158, 20: wherein the at least one following gate includes a plurality of controlled gates including the at least one controlled Z gate equivalent, the plurality of controlled gates operating under control of differing ones of the n qubits and further under control of the classical ancilla bit state to selectively apply phase adjustments to a subset of the n qubits, wherein the differing ones of the n qubits are not included in the subset of 20the n qubits (paragraphs [0041], [0053], [0055], [0061], [0065]).  
Claim 9:  wherein n=3 and wherein the n-I qubit controlled Z gate function is implemented via an average of 4.5 CNOT operations (paragraphs [0038], [0055], [0049]).  
Claim 2510: wherein n=4 and wherein the n-I qubit controlled Z gate function is implemented via an average of 7 CNOT operations (paragraphs [0046], [0050], [0051].  
Claim 11: wherein n=5 and wherein the n-I qubit controlled Z gate function is implemented via an average of 12.5 CNOT operations (paragraphs [0053], [0060]).  
Claim 12: wherein n=6 and wherein the n-I qubit controlled Z gate function is implemented via an average of 18 CNOT operations (paragraphs [0065], [0067], [0068], [0082]).  

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 3-4, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. as applied to claims 1, 13 above, and further in view of SONG et al. "The Simplified Toffoli Gate Implementation by Margolus is Otimal" Department of Computer Science, exas A&M University. College Station. TX. US. arXiv:quant-ph/0312225v1. December 31. 2009. 15 pages).
 	With respect to claims 2-3, 15-16 Nam et al. teaches limitations of claims 1 and 13 from which claims depend. However Nam et al. lacks specifics regarding Margolus gate. SONG et al. teaches:
Claims 3, 15: wherein the plurality of leading gates include: 20at least one Hadamard gate; and a first Margolus gate that operates on the at least one ancilla qubit, wherein the first Margolus gate is controlled by a first subset of the n qubits (Pages 2, 14).  
Claims 4, 16: wherein the plurality of leading gates 25further include: a second Margolus gate that operates on the at least one ancilla qubit, wherein the first Margolus gate is controlled by a second subset of the n qubits that is disjoint from the first subset (Pages 3, 13).  
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used SONG et al. to teach subject matter Nam et al. does not explicitly teach, because it provides optimal implementation (Abstract).

Remarks

11.	In remarks Applicant argues in substance:
i) While these portions of Nam discuss qubit measurement, none of these references disclose a measurement that operates on the ancilla qubit state to generate a classical ancilla bit state
ii) let alone - at least one following gate that includes at least one controlled Z gate equivalent that operates under control of at least one of the n qubits and further under control of the classical ancilla bit state to selectively apply a phase adjustment to at least another one of the n qubits. Nam's circuits simply do not include following gates that operate under control of a classical ancilla bit state- generated by measurement of on an ancilla qubit state, (i.e., an ancilla qubit that has already been measured.)
12.	Examiner respectfully disagrees for the following reasons:
With respect to i) Nam et al. discloses performing measurement on the qubits including ancillary qubits, wherein classical feedback is outcome/generate a classical ancilla bit state (paragraphs [0036], [0047]), wherein measurement is performed on GMS gates comprising employed ancillary qubits ([0054], [0065]).
With respect to ii) Nam et al. discloses applying Z rotations on the ancillary qubits of the GMS gates to obtain at least one CCCZ gate/controlled Z gate equivalent, which operates under control of at least one ancillary qubits in the (0) state/classical ancilla bit state (paragraphs [0036], [0047], [0058]) to obtain a phase to be used for performing/applying phase rotation including rotation/correction/optimization/adjustment on a reported/arbitrarily/selectively applying a phase adjustment on the equivalent circuit (paragraphs [0058]-[0063], [0065], [0066]), wherein optimized controlled CCCZ gate is implemented using GMS gates comprising employed ancillary qubits ([0054], [0065], [0066], [0068]).
Based on these disclosures of Nam et al. and better mapping of the cited portions of Nam et al. to the claim limitations, Examiner believes that Prior art (Nam et al.) itself and in combination with SONG et al. reads claims 1-20 as currently written and maintains rejections under 35 USC § 102 and 35 USC § 103.

Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
04/29/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851